Filed 2/3/16 P. v. de Comarmond CA2/6
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SECOND APPELLATE DISTRICT

                                                      DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B264804
                                                                            (Super. Ct. No. 1434057)
                 Plaintiff and Respondent,                                   (Santa Barbara County)
v.
CLIVE BADI DE COMARMOND,
                   Defendant and Appellant.



                   Clive Badi de Comarmond appeals from the judgment entered after he pled
guilty to eight counts of lewd or lascivious act upon a child (Pen. Code, § 288, subds. (a) &
(c)(1)),1 seven counts of sexual penetration by foreign object (§ 289, subds. (i))- (j)), five
counts of unlawful sexual intercourse (§ 261.5, subd. (d)), and one count of continuous sexual
abuse of a minor (§ 288.5, subd. (a)). Prior to sentencing, the trial court appointed new
counsel and denied appellant's motion to withdraw the plea. Appellant filed a motion to
disqualify the trial judge (Code Civ. Proc., § 170.1) which was denied by a Ventura County
Superior Court judge,
                   Pursuant to the written plea agreement, appellant was sentenced to 41 years
state prison and ordered to pay victim restitution, a $10,000 restitution fine (§ 1202.4, subd.
(b)), a $10,000 parole revocation fine (§ 1202.45), a $1,230 fine (§ 290.3), a $630 Criminal
Conviction Assessment Fee (Gov. Code, § 70373) and a $840 Court Security fee (§ 1465.8).



1   All statutory references are to the Penal Code unless otherwise stated.
              Appellant filed a notice of appeal. We appointed counsel to represent appellant
in this appeal. After counsel’s examination of the record, he filed an opening brief in which
no issues were raised.
              On October 28, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. On November 30,
2015, appellant submitted a letter brief stating, among other things, that the plea was
involuntary, that an old head injury prevented appellant from understanding the terms of the
plea, that appellant was denied effective assistance of trial counsel, that the prosecution was
biased and spiteful, and that the trial court was prejudiced and had a conflict of interest.
None of these contentions are supported by the record. (Strickland v. Washington (1984) 466
U.S. 668, 687 [80 L. Ed. 2d 674, 693]; People v. Bolin (1998) 18 Cal. 4th 297, 333; People v.
Peyton (2014) 229 Cal. App. 4th 1063, 1072-1075.) Appellant has failed to establish a
reasonable probability that, but for the alleged errors, appellant would not have pleaded guilty
and would have obtained a more favorable result had he proceeded to trial. (See e.g., People
v. Fairbank (1997) 16 Cal. 4th 1223, 1241-1242.) The change of plea was based on the
probation and police reports, and a preliminary hearing transcript which reflects that
appellant sexually molested five female victims, forced the victims to orally copulate him,
engaged in sexual intercourse and sodomy, and digitally penetrated the victims.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                          YEGAN, J.
We concur:

              GILBERT, P.J.


              PERREN, J.
                                                2
                                  John McGregor, Judge

                          Superior Court County of Santa Barbara

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                             3